Citation Nr: 1708495	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-08 114	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active duty in the United States Marine Corps from September 1965 to September 1969 and was awarded the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2016, the Board granted an earlier effective of April 19, 2007 for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 order, the Court granted a Joint Motion for Partial Remand (JMR) vacating that portion of the Board's decision which denied TDIU prior to April 19, 2007 and remanding it to the Board for another decision, taking into consideration the matters raised in the JMR.

As discussed below, the Board finds that further development of the claim for TDIU prior to April 19, 2007 is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that the Veteran's TDIU claim should be returned to the Board.

Citing to Ortiz-Valles v. McDonald, 28 Vet.App. 65, 71 (2016), the parties found that the Board did not fully address whether the Veteran's employment prior to April 19, 2007, was substantially gainful, to include whether it could be considered marginal.  The parties agreed that remand was warranted so that the Board might fully consider the nature of the Veteran's employment, during the time period in question.  

Here, the probative question is whether prior to April 19, 2007,  the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income.

In this case, it is unclear when the Veteran ended employment in a substantial gainful occupation.  He argues that he has been incapable of maintaining substantially gainful employment as a self-employed recruiter, since October 2004.  He worked 80 hours a week and the most he earned in one year was $40,000.  See VA Form 21-8940 received in May 2009).  However evidence demonstrates that he continued to own and operate two business, including the internet health care recruiting company between 2005 and 2007.  See VA outpatient treatment records dated from November 2003 to January 2007.  Both the Veteran and the record offer few details of the nature and frequency of the employment, although there is some indication that he set his own work schedule.  So, there is no evidence to indicate whether or not this constituted work that was more than marginal.  

Based on the foregoing, and consistent with the Court's January 2017 Order, the Board finds that this matter should be remanded to obtain additional employment and income information necessary to adequately address the claim.  The Veteran should be asked to submit further details about his employment history between October 2004 and April 2007 including the nature of the work he performed as a health care recruiter and owner of a karaoke business and information about the income he generated from that work.

Since this information is clearly relevant to the issue of whether the Veteran's employment was "marginal" and/or did not constitute "substantially gainful occupation," it must be obtained.  See 38 U.S.C.A. § 5103A(a)(1) (stating that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek clarification from the Veteran regarding his employment and earning history as a self-employed internet health care recruiter and owner of a karaoke company for the period from October 2004 through April 2007; provide him with a TDIU application, a VA Form 21-8940 to complete. 

2.  The Veteran should also be asked to submit evidence (e.g., W2 Forms, tax returns, etc.) documenting marginal employment, if any, from October 2004 to April 2007 (i.e employment that resulted in earned annual income not exceeding the poverty threshold for one person).  Provide him with an appropriate form for eliciting income information (e.g. Eligibility Verification Report, etc.) to complete.

3.  Indicate to the Veteran that not responding will hamper VA's attempts to fairly and fully adjudicate his claim and may go against his claim as the duty to assist is a "two-way street."  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

4.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


